F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                JUN 26 2001
                                     TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                     Clerk

 CONRAD J. BRAUN,

          Petitioner-Appellant,
 v.                                                           No. 01-3017
 STOLE, Warden,                                      (D.C. No. 00-CV-3410-RDR)
                                                               (D.Kan.)
          Respondent-Appellee.




                                  ORDER AND JUDGMENT*


Before HENRY, BRISCOE and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

      Petitioner Conrad J. Braun, a federal prisoner appearing pro se, appeals the district

court's dismissal of his petition for writ of habeas corpus under 28 U.S.C. § 2241. We



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited
under the terms and conditions of 10th Cir. R. 36.3.
affirm.

          In 1994, Braun pleaded guilty to five counts of wire fraud, 18 U.S.C. §§ 1343 and

2, and five counts of interstate transportation of funds obtained by fraud, 18 U.S.C. §§

2314 and 2. He was sentenced in Missouri federal district court to 90 months'

imprisonment and ordered to pay $1,966,694.19 in restitution. His sentence was affirmed

on appeal. See United States v. Braun, 60 F.3d 451, 452 (8th Cir. 1995). After he had

been released from federal custody, Braun was arrested on September 21, 2000, for

violations of the conditions of his supervised release.

          Braun filed his habeas petition on November 1, 2000, requesting “a determination

that [the] Comprehensive Crime Control Act of 1984 . . . was never properly enacted and

thereby serves no legal basis for supervised release.” Record, Doc. 1 at 6. (We note this

is Braun's fifth federal action raising this issue.) The district court dismissed the petition

on January 9, 2001, finding:

                 Because petitioner is clearly challenging the legality of his federal
          sentence, and makes no showing that relief under § 2255 is inadequate or
          ineffective, the court concludes petitioner's application for a writ of habeas
          corpus under § 2241 should be dismissed without prejudice to allow
          petitioner to seek whatever relief may yet be afforded under § 2255 in a
          motion presented to the sentencing court. Petitioner may not use § 2241 to
          circumvent § 2255 or the restrictions imposed by the Antiterrorism and
          Effective Death Penalty Act, enacted April 24, 1996, on seeking relief
          under § 2255.

Doc. 5 at 2.

          We review de novo the district court's denial of habeas relief under 28 U.S.C.


                                                 2
§ 2241. See Hunnicutt v. Hawk, 229 F.3d 997, 1000 (10th Cir. 2000). The appropriate

proceeding for Braun's allegations is a Section 2255 petition. A petition under 28 U.S.C.

§ 2241 attacks the execution of a sentence rather than its validity. A 28 U.S.C. § 2255

petition attacks the legality of detention, and must be filed in the district that imposed the

sentence. See Haugh v. Booker, 210 F.3d 1147, 1149 (10th Cir. 2000). The district court

properly dismissed Braun's § 2241 petition.1 In reaching our conclusion, we have also

considered and rejected Braun's recently-filed “Supplemental Argument – The

Impossibility of Proving a Negative.”

       AFFIRMED. Braun's Motion to Dismiss Indictment with Prejudice and Declare

AEDPA of 1996 Unconstitutional is DENIED. The mandate shall issue forthwith.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge




       1
          The fact that Braun previously has filed a Section 2255 petition in the Western
District of Missouri contending the Comprehensive Crime Control Act of 1984 was
“not enacted” (Case No. 00-1021-CV-W-1-P, Aplt. Br. Exh. A) and that petition was
dismissed does not alter the types of claims this court can consider under Section 2241.
                                               3